OppenheimerFunds, Inc. Two World Financial Center 225 Liberty Street, 11th Floor New York, NY 10281-1008 December 2, 2011 VIA EDGAR Securities and Exchange Commission Mail Stop 0-7, Filer Support 6432 General Green Way Alexandria, VA 22312 Re: Oppenheimer Rochester National Municipals (the “Registrant”) Reg. No. 33-30198; File No. 811-05867 To the Securities and Exchange Commission: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the "Securities Act"), I hereby represent that the form of Prospectus and Statement of Additional Information that would have been filed pursuant to Rule 497(c) under the Securities Act would not have differed from that contained in Post-Effective Amendment No. 46 to the Registrant’s Registration Statement on Form N-1A, which was filed electronically with the Securities and Exchange Commission on November 23, 2011. Sincerely, /s/Taylor V. Edwards, Esq. Taylor V. Edwards, Esq. Vice President and Associate Counsel 212-323-5231 tedwards@oppenheimerfunds.com cc: Kramer Levin Naftalis & Frankel LLP Gloria LaFond Nancy S. Vann
